DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 6, 8-10, 15, 17, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant teaches an adapter device that connects to a cradle which includes one or more cables are connected to the adapter device to provide power and data through a first interface established with the adapter device and the cradle, the one or more cables connecting the adapter to a remote host system and/or a power supply at a second interface, when the adapter device is detached and removed from the cradle, the one or more cables remain connected to the adapter device or the pivotal connector is positioned so that at a first end the pivotal connector rotates at an entry point at the cradle and at a second end the pivotal connector extends outward from the cradle and moves radially when the pivotal connector rotates at the first end; at the second end, the pivotal connector connects to a cable that connects to the host system; and the cable is detachable from the pivotal connector, wherein the cradle is detached, etc. These limitations in conjunction with other limitations in the claims were not shown in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876